         Case 1:21-cv-00365-SHS Document 26 Filed 05/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STANLEY WARREN ET AL.,
                             Plaintiffs,              21-CV-365 (SHS)

               v.
                                                      OPINION & ORDER
ABA NOUB, LTD. ET AL.,
                             Defendants.

SIDNEY H. STEIN, U.S. District Judge.
     Plaintiff Stanley Warren brought this action pursuant to the Fair Labor Standards
Act (FLSA), 29 U.S.C. §§ 201 et seq., and the New York Labor Law (NYLL), §§ 650 et seq.,
to recover unpaid overtime premium pay and for defendants' alleged failure to provide
proper wage notices pursuant to NYLL §§ 190 et seq. (Compl. <_[<_[ 1-4, ECF No. 1.) The
parties have now entered into a settlement agreement and seek Court approval of that
settlement pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).
Goint letter dated Mar. 24, 2021 at 1, ECF No. 22.)
    Courts must scrutinize FLSA settlement agreements to determine if they are "fair
and reasonable," analyzing the "non-exhaustive factors" set forth in Wolinsky v.
Scholastic Inc., 900 F. Supp. 2d 332 (S.D.N.Y. 2012):
    1) the plaintiff's range of possible recovery; (2) the extent to which the settlement
    will enable the parties to avoid anticipated burdens and expenses in establishing
    their respective claims and defenses; (3) the seriousness of the litigation risks faced
    by the parties; (4) whether the settlement agreement is the product of arm's-length
    bargaining between experienced counsel; and (5) the possibility of fraud or
    collusion.
Villar v. ARHC Home Care Servs., Inc, No. 18-CV-9174, 2020 WL 4904031, at *2-3 (S.D.N.Y.
Aug. 20, 2020) (quoting Wolinsky, 900 F. Supp. 2d at 335).
    FLSA settlement agreements may not contain "a battery of highly restrictive
confidentiality provisions," "an overbroad release that would waive practically any
possible claim against the defendants, including unknown claims" and claims unrelated
to wage-and-hour issues, or "pledge[s] by plaintiff's attorney not to represent any
person bringing similar claims against [d]efendants." Cheeks, 796 F.3d at 206 (internal
quotation marks and citations omitted). Confidentiality and "[n]on-disparagement
provision[s] that prevent[] a plaintiff from making truthful statements about her
          Case 1:21-cv-00365-SHS Document 26 Filed 05/07/21 Page 2 of 3




experience litigating the case" are also prohibited. Brittle v. Metamorphosis, LLC, No. 20-
CV-3880, 2021 WL 606244, at *3 (S.D.N.Y. Jan. 22, 2021).
   Having reviewed the settlement agreement pursuant to Cheeks and Wolinsky, the
Court hereby approves the parties' settlement agreement, which has been filed on the
public docket, for the following reasons. (Brent E. Pelton Aff. dated Mar. 24, 2021, Ex. A,
ECF No. 23-1.)
     First, the settlement amount of $42,500.00 is fair and reasonable. The parties aver
that the settlement "was the result of vigorous arm's-length negotiations over several
months." (Joint letter dated Mar. 24, 2021 at 5, ECF No. 22.) Warren "created a damages
analysis based on [his] best recollection of hours worked and wages paid" and arrived
at a total of $28,130.36 in unpaid overtime wages plus an additional $10,000 in
notice/wage statement statutory damages. (Id. at 2.) Although the settlement does not
compensate plaintiff for liquidated damages or penalties, and only partially
compensates plaintiff for attorney's fees, the parties submit that the settlement is fair
and reasonable considering the outstanding legal and factual disputes between the
parties and the amount of time it would take to resolve those disputes in discovery
and/or trial. (Id.)
     Second, the proposed attorney's fees are reasonable. "[C]ourts regularly approve
attorney's fees of one-third of the settlement amount in FLSA cases." Meza v. 317
Amsterdam Corp., No. 14-CV-9007, 2015 WL 9161791, at *2 (S.D.N.Y. Dec. 14, 2015). The
parties in this case have agreed to settle this action for $42,500.00, of which plaintiff's
counsel will recover $14,749.99, or approximately 1/3 of the settlement amount. (Pelton
Aff., Ex. A at 1-2, ECF No. 23-1.) Moreover, counsel has submitted contemporaneous
time records, which provide "a factual basis for the award." Brittle, 2021 WL 606244 at
*4 (internal quotations and citations omitted); see id. Ex. B, ECF No. 23-2.
    Third, the release of claims set forth in the agreement is "sufficiently limited in
scope." Flores Gallosa v. 3821 Food Corp., 2021 WL 860343, at *2 (S.D.N.Y. Mar. 8, 2021).
The release applies only to claims "related to or arising out of all claims in the Action or
relating to any and all federal, state, or local wage and hour law claims." (emphasis
added) (Pelton Aff. Ex. A at 2, ECF No. 23-1). It is therefore not the type of "overbroad
release ... waiv[ing] practically any possible claim against the defendants, including
unknown claims" found to be impermissible in Cheeks. 796 F.3d at 206 (internal
quotations and citations omitted).
     Finally, although the agreement does contain a non-disparagement clause, (Pelton
Aff. Ex. A at 3-4, ECF No. 23-1), this clause is mutual and includes a carve-out for
truthful statements. These types of clauses have been upheld by courts in this district.
See, e.g., Gomez v. Shine Servs. LLC, 2021 WL 1391782, No. 20-CV-4190, at *2 (S.D.N.Y.
Apr. 13, 2021).


                                              2
               Case 1:21-cv-00365-SHS Document 26 Filed 05/07/21 Page 3 of 3
-·



         The settlement agreement is HEREBY approved. Because plaintiff initiated this
     action as a collective and class action (see Compl. <_!I<_!I 31, 34, ECF No. 1) but did not file a
     motion to certify a collective or class action, and because plaintiff settled this case
     individually, the Clerk of Court is directed to amend the caption in this matter as
     follows and to close this case:
         STANLEY WARREN,
                   Plaintiff,
              v.
         ABA NOUB, LTD., ET AL.,
                   Defendants.
     Dated: New York, New York
            May 6, 2021

                                                  SO ORDERED:




                                                      3
